PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luna, et al.
Application No. 16/792,358
Filed: Feb 17, 2020
For: OPTIMIZATION OF RESOURCE POLLING INTERVALS TO SATISFY MOBILE DEVICE REQUESTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed April 10, 2022 to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on July 22, 2021.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on October 23, 2021.  The Office mailed a Notice of Abandonment on February 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Examiner’s Office action; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to Group Art Unit 2457 for consideration of the Amendment filed on April 10, 2022.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	


/JONYA SMALLS/Lead Paralegal Specialist, OPET